

116 HR 4463 IH: Promoting United States Wireless Leadership Act of 2019
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4463IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Walberg (for himself, Mrs. Dingell, and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Assistant Secretary for Communications and Information to take certain actions to
			 enhance the representation of the United States and promote United States
			 leadership in international communications standards-setting bodies, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting United States Wireless Leadership Act of 2019. 2.Representation and leadership of United States in international communications standards-setting bodies (a)In generalIn order to enhance the representation of the United States and promote United States leadership in international standards-setting bodies that set standards for 5G networks and for future generations of wireless communications networks, the Assistant Secretary shall, in consultation with the National Institute for Standards and Technology, coordinate executive branch efforts to—
 (1)encourage participation by trusted companies and a wide variety of relevant stakeholders (to the extent such standards-setting bodies allow such stakeholders to participate) in such international standards-setting bodies; and
 (2)offer technical expertise to trusted companies and a wide variety of relevant stakeholders (to the extent such standards-setting bodies allow such stakeholders to participate) to facilitate such participation.
 (b)International standards-Setting bodiesThe international standards-setting bodies referred to in subsection (a) include— (1)the International Telecommunication Union;
 (2)the International Organization for Standardization; (3)the voluntary standards-setting bodies that develop protocols for wireless devices and other equipment, such as the 3GPP and the Institute of Electrical and Electronics Engineers; and
 (4)any standards-setting body accredited by the American National Standards Institute or Alliance for Telecommunications Industry Solutions.
 (c)BriefingNot later than 60 days after the date of the enactment of this Act, the Assistant Secretary shall brief the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on a strategy to carry out subsection (a).
 (d)DefinitionsIn this section: (1)3GPPThe term 3GPP means the 3rd Generation Partnership Project.
 (2)5G networkThe term 5G network means a fifth-generation mobile network as described by 3GPP Release 15 or higher. (3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary for Communications and Information.
 (4)Cloud computingThe term cloud computing has the meaning given the term in Special Publication 800–145 of the National Institute of Standards and Technology, entitled The NIST Definition of Cloud Computing, published in September 2011, or any successor publication.
 (5)Communications networkThe term communications network means any of the following: (A)A system enabling the transmission, between or among points specified by the user, of information of the user’s choosing.
 (B)Cloud computing resources. (C)A network or system used to access cloud computing resources.
 (6)Trusted companyThe term trusted company means a company that is determined by the Assistant Secretary not to pose a threat to the national security of the United States. In making such a determination, the Assistant Secretary shall consult the heads of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) and consider whether such company is listed on the entity list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations (subchapter C of chapter VII of title 15, Code of Federal Regulations).
				